          Case 1:11-cr-10018-RWZ Document 73 Filed 03/25/19 Page 1 of 1




Memorandum
To:     The Honorable Rya W. Zobel
        Senior U.S. District Judge

From: Christopher P. Moriarty
      Senior U.S. Probation Officer

Date:   March 25 2019

Re:     Fitzpatrick, Bryan – Docket #: 11-cr-10018-RWZ-1
        Fine/Restitution Order/Payment Schedule Policy


This memorandum serves as a notification of a fine/restitution payment schedule agreed upon by the
Probation Office in accordance with the Administrative Office Monograph 114. It is the responsibility of
the Supervising Probation Officer to notify the Court of an agreed-upon payment schedule. The
schedule is based upon the defendant's ability to pay at the time it is formulated. Periodic reviews of the
defendant's financial situation will be made in order to determine whether the schedule shall be
changed. In the event any changes are made, the court will be so advised.

Mr. Fitzpatrick commenced his most recent term of supervised release on 10/5/2018. That date, in
accordance with his special conditions, Mr. Fitzpatrick entered into residential substance use treatment with
Behavioral Health Network in Springfield, MA. Mr. Fitzpatrick has done well in treatment and is currently
in the process of applying for Social Security disability benefits based on both mental health and physical
health issues. As Mr. Fitzpatrick is currently unemployed and has no source of income, the U.S. Probation
Office would respectfully request that his restitution payments be suspended until he obtains his SSDI
benefits and/or secures employment. Should there be any change to Mr. Fitzpatrick’s finances, Your Honor
shall be notified accordingly.

If Your Honor concurs with the temporary suspension of payments, please advise by signing below.

Review and Approved By:
/s/ Brett L. Wingard
Brett L. Wingard
Supervising U.S. Probation Officer

                                                                   Temporary Suspension of Payments is
                                                                   Approved: ____
                                                                   Not Approved: ____


                                                                   ___________________________
                                                                   The Honorable Rya W. Zobel
                                                                   Sr. U.S. District Judge
